Citation Nr: 0512860	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  94-38 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES


1.  Entitlement to an effective date prior to February 23, 
2001 for the grant of service connection for diabetes 
mellitus (DM).

2.  Entitlement to service connection for a skin disability, 
claimed as due to Agent Orange (AO) exposure.

3.  Entitlement to service connection for peripheral 
neuropathy (PN), claimed as secondary to service-connected 
DM.

4.  Entitlement to service connection for left ear hearing 
loss.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1965 to October 
1968, including service in Vietnam.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 1994 rating action that denied service 
connection for a skin disorder (claimed as due to AO 
exposure), left ear hearing loss, and an acquired psychiatric 
disorder, to include PTSD.  A Notice of Disagreement (NOD) 
was received in May 1994, and a Statement of the Case (SOC) 
was issued in September 1994.  A Substantive Appeal was 
received subsequently in September 1994.  Supplemental SOCs 
(SSOCs) were issued in January, June, and December 1995, 
October 1999, and March, April, and July 2002.  

This appeal also originally arose from an October 1995 rating 
action that denied a permanent and total disability rating 
for pension purposes (P/T).  A NOD was received in November 
1995, and a SOC was issued subsequently that month.  A 
Substantive Appeal was received in December 1995, and SSOCs 
were issued subsequently that month and in August 1996.  By 
rating action of July 1999, the RO granted a P/T; this 
constitutes a full grant of the benefit sought on appeal with 
respect to that issue.  

This appeal also arises from a January 2002 rating action 
that granted service connection for DM, effective February 
23, 2001, and denied service connection for PN as secondary 
to the DM.  A NOD with the effective date of the grant of 
service connection for DM and the denial of secondary service 
connection for PN was received in February 2002.  A SOC was 
issued in July 2002, and a Substantive Appeal was received in 
August 2002.    

In October 2002, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of the hearing is of record.

In February 2003, the Board determined that further 
evidentiary development was warranted in this case, and 
undertook such development pursuant to the provisions of 
38 C.F.R. § 19.9 (2002).  The Board notified the veteran and 
his representative of that development by letter of April 
2003.  However, the provisions of 38 C.F.R. § 19.9 purporting 
to confer upon the Board the jurisdiction to adjudicate 
claims on the basis of evidence developed by the Board but 
not reviewed by the RO were later held to be invalid.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Hence, in November 2003, the  
Board remanded this matter to the RO for completion of the 
actions previously requested.  The RO later continued the 
denial of the claims (see the January 2005Supplemental SOC 
(SSOC)), and returned the matters to the Board

The Board's decision on the claim for service connection for 
left ear hearing loss is set forth belowThe claims for an 
effective date prior to February 23, 2001, for the grant of 
service connection for DM; for service connection for a skin 
disability, claimed as due to AO exposure; for service 
connection for PN, claimed as secondary to service-connected 
DM; and for service connection for an acquired psychiatric 
disorder, to include PTSD are addressed in the remand 
following the order; these matters are being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the veteran when further action, on his 
part, is required.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for left ear 
hearing loss has been accomplished.  

2.  The record is devoid of any competent evidence 
establishing that the veteran has, or ever has had, left ear 
hearing loss.  


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss 
are not met.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for service connection for left ear 
hearing loss has been accomplished.  

Through the September 1993 RO letter, the March 1994 rating 
action, the September 1994 SOC, the January, June, and 
December 1995 SSOCs, the May 1996, May 1997, March and 
November 1998, and August 1999 RO letters, the October 1999 
SSOC, the November and December 1999 RO letters, the June 
2000 rating action, the February 2001 RO letter, the January 
2002 rating action, the March 2002 SSOC, the April 2002 RO 
letter and SSOC, the July 2002 RO letter and SSOC, the March 
and July 2004 RO letters, the January 2005 SSOC, and the 
February 2005 RO letter, the veteran and his representative 
were variously notified of the legal criteria governing his 
claim, the evidence that had been considered in connection 
with his appeal, and the basis for the denial of his claim.  
After each, he was afforded an opportunity to respond.  
Hence, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the SOC, SSOCs, and the March and 
July 2004 RO letters variously satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by him and which evidence, 
if any, will be retrieved by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (addressing the duties imposed 
by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
documents, the RO notified the veteran that VA was required 
to make reasonable efforts to obtain medical records, 
employment records, or records from other Federal agencies.  
The veteran was requested to identify, and provide the 
necessary releases for medical records from, any medical 
providers from whom he wanted the RO to obtain and consider 
evidence.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA;      (3) the 
evidence, if any, to be provided by a claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claim(s).  As indicated 
above, all content of notice requirements have been met.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  In the case now 
before the Board, documents strictly meeting the VCAA's 
notice requirements were not provided, nor could they have 
been provided, prior to the 1993 rating action on appeal, 
inasmuch as the VCAA was not enacted until late 2000.  
However, the Board finds that any lack of full, pre-
adjudication notice in this case does not prejudice the 
veteran in any way.  

As indicated above, the numerous rating actions, RO letters, 
SOC, and SSOCs issued between 1993 and 2005 have repeatedly 
explained to the veteran what was needed to substantiate his 
claim.  As a result of RO development and the Board remand, 
extensive medical records, identified below, have been 
associated with the claims file and considered in 
adjudicating the claim for service connection.  The RO most 
recently readjudicated the veteran's claims in January 2005 
on the basis of all the evidence of record, as reflected in 
the SSOC.

Additionally, the Board finds that, as regards the claim for 
service connection for left ear hearing loss, all necessary 
development has been accomplished.  The RO, on its own 
initiative as well as pursuant to the Board's remand, has 
made reasonable and appropriate efforts to assist the 
appellant in obtaining evidence necessary to substantiate his 
claim, to include obtaining service medical records, 
extensive post-service VA clinical records from 1972 to 2005, 
and 1994 private hospital records.  The RO has also obtained 
a copy of the June 1996 Social Security Administration (SSA) 
decision finding the veteran entitled to disability benefits, 
together with extensive medical records underlying that 
determination, and all documents have been associated with 
the claims file and considered in adjudicating this claim.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence that has not been obtained.  In 
September 1999, the veteran notified the RO that all medical 
evidence in support of his claim had been submitted.  In 
November 1999, the veteran notified the RO that he had stated 
his case completely, and requested that his appeal be sent to 
the Board immediately.  In February 2001, the veteran 
notified the RO that all of his medical treatment had been at 
VA medical facilities, and that he had not been treated by 
private doctors.  In March 2004, the veteran again notified 
the RO that he had received all of his health care at VA 
medical facilities.      

No further development action is warranted.  While, in 
February and March 2005 the veteran's representative 
requested a VA examination of the veteran to obtain an 
opinion as to whether there is a nexus between a current 
claimed hearing loss and military service, the Board finds 
that no such examination is warranted in this case.  As noted 
above, the Board remanded this case in November 2003 to, 
among other things, obtain copies of any records of VA 
treatment and evaluation for hearing loss.  The record shows 
that the RO obtained all requested medical records from the 
pertinent VA medical facilities through 2005, and that these 
records reflect no no evidence of treatment and evaluation of 
the veteran for any hearing loss in the post-service years up 
to the present time; the veteran has not otherwise presented, 
or alluded to the existence of any such evidence.  In fact, 
the competent evidence shows that the veteran does not have 
left ear hearing loss  Under these circumstances (as 
explained in more detail below), a prima facie case for 
service connection has not  been presented; hence, a remand 
to obtain a medical opinion is not required.  See 38 U.S.C.A. 
§§ 5103A(d).  See also Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 
(2004) (per curium).   

Hence, the Board finds that any failure on the part of VA in 
not fulfilling VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claim for service 
connection for left ear hearing loss currently under 
consideration, at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in wartime service.        38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. 

For VA benefits purposes, impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels (db) or greater; the thresholds for at least three 
of these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.

In this case, the veteran is seeking ervice connection for 
left ear hearing loss.  However, the service medical records 
are completely negative for complaints or findings of any 
such disorder, and the veteran's hearing was normal on 
September 1968 separation examination.  Extensive post-
service VA medical records from 1972 to 2005 and 1994 private 
hospital records are similarly negative for any left ear 
hearing loss.  

In an August 1993 personal interview regarding determination 
of entitlement to disability benefits, a SSA official 
observed that the veteran had no difficulty hearing.  The 
veteran was treated at a VA outpatient clinic for acute left 
ear otitis media in September 1994, but no hearing loss was 
indicated.  Moreover, on March 1996 examination in connection 
with the veteran's application for SSA disability benefits, 
B. Thimmappa, M.D., found that the veteran had no hearing 
impairment, and he could hear normal conversation.  Hence, 
the June 1996 SSA disability determination finding the 
veteran entitled to a period of disability and disability 
insurance benefits noted no hearing loss disability.  

Under these circumstances, the Board has not alternative to 
conclude that the veteran does not have, and has never had, 
any left ear hearing loss-much less, any left ear hearing 
loss constituting a disability under section 3.385.  As such, 
there is no disability upon which to predicate a grant of 
service connection.  The Boards finds it significant that, 
despite being given a number of opportunities to identify or 
present evidence in support of the current claim for service 
connection, neither the veteran nor his representative has 
presented or alluded to the existence of any competent 
evidence to support the claim.

The Board also points out that the veteran certainly is 
competent to assert that he has trouble hearing.  While he 
may well that he currently has left ear hearing loss (to an 
extent constituting a disability upon which to predicate a 
grant of service connection) as a result of military service, 
as layman without the appropriate medical training and 
expertise, he simply is not competent to provide probative 
(persuasive) evidence on a medical matter, such as whether 
he, in fact, suffers from a currently-claimed disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  In 
the absence of proof of the claimed disability, there can be 
no valid claim for service connection.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

Hence, the claim for service connection must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in the absence of any competent evidence to support the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for left ear hearing loss is denied.



REMAND

Unfortunately, the Board finds that further RO action on the 
remaining claims on appeal is warranted, even though such 
action will, regrettably, further delay an appellate decision 
on these claims.

As indicated above, the Board previously remanded these 
matters to the RO in November 2003.  A remand by the Board 
confers upon the veteran, as a matter of law, the right to 
compliance with the remand instructions, and imposes upon the 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).   

With respect to the claim for service connection for an 
acquired psychiatric disorder, to include PTSD, the Board 
remanded this case to the RO to obtain a VA psychiatric 
examination of the veteran by a board of two doctors.  
Although a VA examination was conducted in April 2004, and 
the board of two examiners furnished the requested medical 
opinion with respect to alleged PTSD, they failed to render a 
consensus opinion as to whether any of the veteran's other 
diagnosed psychiatric disorders were the result of disease or 
injury incurred in or aggravated by his military service, as 
requested in the Board's prior remand.  Under the 
circumstances, the Board finds that Stegall requires that 
this matter be remanded to the RO for compliance with the 
prior remand, and to obtain a supplemental statement from the 
same VA doctors who examined the veteran in April 2004, if 
available, to resolve the remaining question on appeal.  The 
Board emphasizes that only additional statements based on the 
current evidence of record are sought, not additional 
psychiatric examination of the veteran, unless such 
examination is avoidable.

With respect to the claim for service connection for a skin 
disability as due to AO exposure, the Board remanded this 
matter to the RO to obtain copies of all records of medical 
treatment of the veteran by a Dr. Palmer of Clarksburg, West 
Virginia, based on the veteran's testimony at the hearing on 
appeal that such private physician had told him that his skin 
disorder was related to his military service in Vietnam.  
After the Board's remand, correspondence was received from 
the veteran in August 2004 indicating that Dr. Palmer was not 
a private physician, but rather a VA doctor who last treated 
him in 1998 at the VA Medical Center (VAMC) in Clarksburg, 
West Virginia.  Appellate review of additional VA medical 
records received from the Clarksburg VAMC subsequent to the 
Board remand discloses that the veteran has received eye 
evaluations by Dale E. Palmer, M.D., and general medical 
evaluations by Louis C. Palmer, M.D.  The Board thus finds 
that the RO should contact the Clarksburg VAMC and obtain and 
associate with the claims file copies of all records of the 
veteran's treatment and evaluation for a skin disorder by the 
pertinent Dr. Palmer.

With respect to the claims for an effective date prior to 
February 23, 2001 for the grant of service connection for DM, 
and for service connection for PN, claimed as secondary to 
service-connected DM, the Board's prior remand requested that 
the RO arrange for a VA neurological examination of the 
veteran.  Although the claims file indicates that the veteran 
failed to report for the examination, the RO failed to obtain 
and associate with the claims file copy(ies) of any notice(s) 
of the date and time of the examination(s) sent to him by the 
pertinent VA medical facility, as directed in the Board 
remand.  The veteran's representative noted this procedural 
deficiency in written argument dated in February and March 
2005.  Under the circumstances, the Board finds that Stegall 
requires that this matter be remanded to the RO for 
compliance with the prior remand, and to afford the veteran 
another opportunity to report for a VA neurological 
examination to obtain a medical opinion as to whether the 
service-connected DM caused or aggravated his PN.  
   
The veteran is hereby advised that failure to report for any 
scheduled examination(s), without good cause, may well result 
in denial of the claim(s).  See 38 C.F.R. § 3.655 (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.   If the veteran does not 
report for any scheduled examination(s), the RO must obtain 
and associate with the claims file copy(ies) of any notice(s) 
of the date and time of the examination(s) sent to him by the 
pertinent VA medical facility.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:
  
1.  The RO should request that the 
Clarksburg VAMC furnish copies of all 
medical records of treatment and 
evaluation of the veteran for a skin 
disorder by Dale E. Palmer, M.D.; Louis 
C. Palmer, M.D.; or both.  If Dr. Palmer 
is available, he is requested to document 
any medical opinion he may have relating 
any skin disorder of the veteran to his 
military service, to include exposure to 
AO therein.  In requesting these records, 
the RO should follow the procedures of 
38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  

2  After all records and/or responses 
from each contacted entity have been 
associated with the claims file, the  RO 
should return the claims file to Drs. 
Cameron Forfar and Ralph E. Van Atta, at 
the Clarksburg VAMC,  for a supplemental 
opinion pertaining to their examination 
of the veteran on April 30, 2004.  The 
doctors should review the claims file and 
render a consensus opinion, consistent 
with their prior findings and sound 
medical principles, as to whether it is 
at least as likely as not  (i.e., there 
is at least a 50 percent probability) 
that any of the veteran's diagnosed 
psychiatric disorder(s) other than PTSD 
is the  result of disease or injury 
incurred in or aggravated by his military 
service.  The panel should set forth the 
complete rationale for the conclusions 
reached in a printed (typewritten) 
report.

If Drs. Forfar and Van Atta are 
unavailable, or are unable to render the 
requested supplemental opinions without 
additional psychiatric examination of the 
veteran, the RO should arrange for him to 
undergo such examination.  If the 
examination is conducted by a panel of 
two psychiatrists other than Drs. Forfar 
and Van Atta, the entire claims file (to 
include a complete copy of this and the 
November 2003 remand) must be made 
available to the doctors designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

After examining the veteran and 
considering his documented medical 
history and assertions, the panel should 
identify each psychiatric disability, to 
include PTSD, from which the veteran 
currently suffers.  For each diagnosed 
disability, the panel should render a 
consensus opinion, consistent with sound 
medical principles, as to whether it is 
at least as likely as not  (i.e., there 
is at least a 50 percent probability) 
that such disability is the result of 
disease or injury incurred in or 
aggravated by his military service.  The 
complete rationale for the conclusions 
reached should be set forth in a printed 
(typewritten) report.

3.  Also after all records and/or 
responses from each contacted entity 
(pursuant to the development requested in 
paragraph 1, above) have been associated 
with the claims file, the RO should  
arrange for the veteran to undergo a VA 
neurological examination.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.
 
The examiner should render an opinion as 
to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any current PN (a) was 
caused or (b) is aggravated by the 
veteran's service-connected DM.  If any 
aggravation of the PN by the service-
connected DM is found, the doctor should 
provide an estimate as to the degree of 
additional PN disability resulting from 
the aggravation by the DM.  

In providing the requested opinion, the 
examiner should specifically consider and 
address the significance of the March, 
May, and June 1999, October 2001, October 
2003, and April 2004 VA outpatient 
records noting diabetic neuropathy, as 
well as the December 2001 opinion of a VA 
nurse practitioner to the effect that PN 
preceded the diagnosis of DM by several 
years, and therefore could not be 
attributable thereto, and that 
degenerative disc disease of the cervical 
spine was the most likely cause of the 
veteran's upper extremity paresthesias.  
The physician should also offer comment 
as to whether the record contains any 
medical evidence indicating that DM may 
have been present prior to its first 
diagnosis at a VA medical facility in 
March 1999.  
  
The examiner should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report. 

4.  If the veteran fails to report for 
any scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to him by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall.

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal in light of all 
pertinent evidence and legal authority.  

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


